Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.1 Page 1 of 20

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

CHARLENE COLLINS,
Plaintiff,
VS.

THE HOME DEPOT USA, INC.,
Defendant.

NICHOLAS E. MANIKAS (P34698)
THE SAM BERNSTEIN LAW FIRM
Attorney for Plaintiff

31731 Northwestern Hwy., Suite 333
Farmington Hills, MI 48334-1669
(248) 671-1609 / (248) 785-6007 (fax)
nmanikaw@sambernstein.com

Case No.: 19-000829-NO

Honorable Daniel A. Hathaway

CAROLYN M. JERECK (P41748)
MARGARET CZUCHAJ (P74636)
PLUNKETT COONEY

Attorneys for Defendant

38505 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304

(248) 594-6363 fax (248) 901-4040

cjereck@plunkettcooney.com
mezuchaj@plunkettcooney.com

 

NOTICE OF REMOVAL

PLEASE TAKE NOTICE that Defendant THE HOME DEPOT USA, INC., has filed

a Notice of Removal, copies of which are attached hereto, in the offices of the Clerk of

the United States District Court, Eastern District of Michigan, Southern Division, at 231

W. Lafayette Blvd., Detroit, Michigan.

By:

Respectfully submitted,

PLUNKETT COONEY

/s/Carolyn M. Jereck
Carolyn M. Jereck (P41748)

Margaret Czuchaj (P74636)
Attorneys for Defendant

38505 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304

(248) 594-6363

cjereck@plunkettcooney.com
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.2 Page 2 of 20

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT
SOUTHERN DIVISION

CHARLENE COLLINS,

Plaintiff,
Case No.:
Lower Court Case No.: 19-000829-NO
vs.
Honorable Daniel A. Hathaway

THE HOME DEPOT USA, INC.,

Defendant.
/
NICHOLAS E. MANIKAS (P34698) CAROLYN M. JERECK (P41748)
THE SAM BERNSTEIN LAW FIRM MARGARET CZUCHAJ (P74636)

Attorney for Plaintiff PLUNKETT COONEY

31731 Northwestern Hwy., Suite 333 Attorneys for Defendant

Farmington Hills, MI 48334-1669 38505 Woodward Avenue, Suite 100
(248) 671-1609 / (248) 785-6007 (fax) Bloomfield Hills, MI 48304
nmanikaw@sambernstein.com (248) 594-6363 fax (248) 901-4040

 

cjereck@plunkettcooney.com
mezuchaj@plunkettcooney.com

REMOVAL OF CAUSE TO THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN SOUTHERN DIVISION

To: United States District Court
Judges of the Above Court

NOW COMES Defendant, HOME DEPOT USA, INC., by and through its

attorneys, Plunkett Cooney, and pursuant to 28 USCA §1332, 1441 and 1446, files

the within Notice of Removal as follows:
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.3 Page 3 of 20

5. Further, and assuming arguendo that liability and related injuries
alleged are conclusively established, it is defense counsel’s experience that
damages such as those alleged by Plaintiff, if accurately relayed, are routinely
valued in this jurisdiction in excess of Seventy Five Thousand Dollars
($75,000.00).

6. | Moreover and again, given the nature of prior efforts to discuss this
matter in more detail with Plaintiff's counsel, it does not appear as though Plaintiff
is agreeable at this time to stipulating to cap and/or otherwise limit the value of
injuries and/or damages claimed to Seventy Five Thousand Dollars ($75,000.00).

7. Thus, as things presently stand, this action involves a controversy with
complete diversity of citizenship between citizens of different states and therefore,
satisfies the requirement set forth in 27 USCA §1332. More specifically,
Defendant affirmatively avers that:

a. Plaintiff is now and was at the time of the commencement of
this action, a resident and citizen of the State of Michigan, residing in
Wayne County (Exhibit 1).

b. Defendant HOME DEPOT USA, INC., was at the
commencement of this action and now and ever since, has been a
corporation duly created and organized by and under the laws of the State of

Delaware with its principal place of business in Atlanta, Georgia;
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.4 Page 4 of 20

C. Defendant HOME DEPOT USA, INC., was not and is not a
corporation created or organized under the laws of the State of Michigan and
does not have or maintain its principal place of business in Michigan.

8. This action is therefore, a controversy between a citizen of the State of
Michigan, on the one hand as Plaintiff, having complete diversity as to Defendant
HOME DEPOT, USA INC., involving a perceived amount in controversy of more
than $75,000.00 over which the Federal District of the United States has
jurisdiction (Exhibit 1 - Complaint).

9. Defendant has filed no pleadings in the Circuit Court for the County
of Wayne, and no proceedings in said cause have taken place to date in the State
Court in which the original Complaint was filed.

10. Defendant HOME DEPOT, USA INC.’s Resident Agent was served
with the Summons and Complaint on February 11, 2018 via Certified Mail
(Exhibit 2)

11. Accordingly, this Removal has been timely filed within thirty (30)
days and remains fully proper pursuant to the statutes above cited for the reasons
stated.

12. A copy of the written Notice of Filing of this Removal has been

provided to Plaintiff through counsel as required by law and is also attached.
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.5 Page 5 of 20

13. A true and correct copy of this Removal has been filed with the
Wayne County Circuit Court as provided by law.

WHEREFORE Defendant, HOME DEPOT USA, INC., respectfully
requests this Honorable Court to effectuate removal of this civil action from the
Circuit Court for the County of Wayne, State of Michigan, to the United States
District Court for the Eastern District of Michigan, Southern Division.

Respectfully submitted,
PLUNKETT COONEY

By: /s/Carolyn M. Jereck
Carolyn M. Jereck (P41748)
Margaret Czuchaj (P74636)
Attorneys for Defendant
38505 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304

(248) 594-6363
cjereck@plunkettcooney.com

Dated: March 8, 2019
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.6 Page 6 of 20

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT
SOUTHERN DIVISION

CHARLENE COLLINS,

Plaintiff,
Case No.:
Lower Court Case No.: 19-000829-NO
vs.
Honorable Daniel A. Hathaway
THE HOME DEPOT USA, INC.,

Defendant.
/
NICHOLAS E. MANIKAS (P34698) CAROLYN M. JERECK (P41748)
THE SAM BERNSTEIN LAW FIRM MARGARET CZUCHAJ (P74636)

Attorney for Plaintiff PLUNKETT COONEY

31731 Northwestern Hwy., Suite 333 Attorneys for Defendant

Farmington Hills, MI 48334-1669 38505 Woodward Avenue, Suite 100
(248) 671-1609 / (248) 785-6007 (fax) Bloomfield Hills, MI 48304
nmanikaw@sambernstein.com (248) 594-6363 fax (248) 901-4040

 

cjereck@plunkettcooney.com
mezuchaj@plunkettcooney.com

PROOF OF SERVICE

STATE OF MICHIGAN )
)ss.
COUNTY OF OAKLAND )

The undersigned certifies that a copy of Defendant’s Notice of Removal of Cause to the United States
District Court for the Eastern District of Michigan, and Proof of Service was served via Wayne County’s
Odyssey E-File Service upon Attorney for Plaintiff, on March 8, 2019. I declare under penalty of perjury that
the statement above is true to the best of my information, knowledge and belief.

isi CAROLYN M. JERECK P41748
CAROLYN M. JERECK P41748
PLUNKETT COONEY

Attorney for Defendant Home Depot
38505 Woodward Avenue, Ste. 100
Bloomfield Hills, MI 48304

(248) 594-6363
Open.12080.90917.21767969-1
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.7 Page 7 of 20

EXHIBIT 1
19-000829-NO FILED IN MY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.8 Page 8 of 20

1/18/2019 10:26 AM Tashia Marshall.

 

me
SAM BERNSTEIN,

Lat an
31731 NORTHWESTERN HIGHWAY
SUITE 333
FARMINGTON HILLS,
MICHIGAN 48334-1669

 

 

 

 

(800) 226-6726

A PROFESSIONAL UIMITES
LIABILITY COMPANY

 

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

CHARLENE COLLINS,
Case No. 2019- -NO
Plaintiff,
Complaint and Jury Demand
vs.

HOME DEPOT U.S.A., INC.,
a foreign profit corporation,

Defendant.

 

THE SAM BERNSTEIN LAW FIRM
Nicholas Manikas (P34698)

Attorneys for Plaintiff

31731 Northwestern Highway, Suite 333
Farmington Hills, MI 48334-1669

(248) 737-8400 Direct Dial: (248) 671-1609
nmanikas@sambernstein,com

 

COMPLAINT

There is no other civil action between these parties arising out of the same transaction or
occurrence as alleged in this complaint pending in this court, nor has any such action been
previously filed and dismissed or transferred after having been assigned to a judge. J also do not
know of any other civil transaction or occurrence as alleged in this complaint that is either
pending or was previously filed and dismissed, transferred, or otherwise disposed of after having
been assigned to a judge in this. court.

ts/ Nicholas Manikas
Nicholas Manikas (P34698)
NOW COMES the plaintiff, Charlene Collins, by and through her attorneys, The Sam
Bernstein Law Firm, PLLC, and for her Complaint, states as follows:
COMMON ALLEGATIONS

1, That plaintiff Charlene Collins is a resident of the City of Inkster, County of

 
1/18/2019 10:26 AM Tashia Marshall

19-000829-NO FILED INMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.9 Page 9 of 20

 

————__t!
SAM BERNSTEIN,
tae Fe

Lav Fien
39221 NORTHIVESTEAN HIOHWAY
SUITE 333
FARMINGTON HILLS,
MICHIGAN 46334-1660

(800) 225-5726

A PROFESSIONAL LIVITED
LIABILITY COUPANY

Wayne, State of Michigan.

2. That defendant Home Depot U.S.A., Inc., is a foreign profit corporation which is
duly authorized to conduct business in the State of Michigan, and which regularly conducts
business in the City of Dearborn Heights, County of Wayne, State of Michigan.

3, That the cause of action set forth herein arose in the City of Dearbom Heights,
County of Wayne, State of Michigan.

4. That the amount in controversy between the parties exceeds Twenty-Five
Thousand ($25,000.00) Dollars, exclusive of costs, interest and attorney fees, and this matter is
otherwise within the jurisdiction of this court.

5, That during the evening on or about August 28, 2017, the defendant, doing
business as The Home Depot-Dearborn Heights Store #2710, was then and there the owner
and/or operator of a home improvement retail store located at or near 25451 Michigan Avenue,
Dearborn Heights, Michigan, and was in possession and control of said premises.

6. That at the aforesaid time, date and place, plaintiff was lawfully upon the
aforesaid premises as an invitee, and while carefully walking upon and along the floor in the
insulation section of the store, plaintiff did slip and fall to the ground with great force and impact
due to the dangerous conditions then and there existing, and specifically, a clear liquid substance
upon the floor.

{ 7. That at the aforesaid time, date and place, a clear liquid substance was allowed to
drip onto the floor from the ceiling area above, and further, said clear liquid substance was
allowed to remain on the floor in and about an area traversed by defendant’s invitees, including

the plaintiff.

 

 
1/18/2019 10:26 AM Tashia Marshall

19-000829-NO FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.10 Page 10 of 20

re Steen

SAM BERNSTEIN
TT

31731 NORTHWESTERN HIGHWAY
SUITE 333
PARMINGTON HILLS,
MICHIGAN 48334-1689

(800) 228-5726

A PROFESSIONAL LIMITED
LIAGILITY COMPANY

 

COUNT I- PREMISES LIABILITY

8. That plaintiff hereby adopts and incorporates by reference thereto paragraphs one
through and inclusive of seven as though fully set forth herein.

9. That at all times pertinent hereto, defendant owed a duty to plaintiff, who was
lawfully upon defendant’s aforesaid premises as an invitee, to maintain the premises in a safe
condition free from danger, to exercise reasonable care to diminish the hazards existing within
the premises, to exercise reasonable care to prevent the formation of hazards within the premises,
and such duty further required that reasonable and appropriate measures, in light of existing and
created circumstances, be taken within a reasonable amount of time after the formation of a
dangerous and hazardous condition.

10. _—‘ That at all times pertinent hereto, defendant breached said duties, including but
not necessarily limited to the following:

(a) Negligently, carelessly and recklessly maintaining said premises in a
dangerous and hazardous condition, and specifically, with a clear liquid
substance being present upon the floor;

(b)  Negligently, carelessly and recklessly maintaining said premises in a
dangerous condition when it was known, or reasonably should have been
known, that the particular configuration and uses of its property posed a
propensity toward the formation of a hazardous and dangerous condition,
and specifically, dripping of a clear liquid substance from the ceiling area,
resulting in a clear liquid substance being present upon the floor;

(c) Negligently, carelessly and recklessly increasing the hazards of walking
upon said premises by the creation of the aforesaid defect, and by failing
to correct said situation;

(d) ‘Negligently, carelessly and recklessly failing to keep the floor within said
premises clear and free from hazards after the affirmative acts of
defendant which did create, cause and/or contribute to the formation of a
hazardous and dangerous condition, and specifically, the presence of a
clear liquid substance dripping from the ceiling area, resulting in a clear
liquid substance being upon the floor;

 
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.11 Page 11 of 20

1/18/2019 10:26 AM Tashia Marshall

—_———
SAM BERNSTEIN
utr

21721 NORTHWESTERN HIOMWAY
Suite 933
FARMINGTON HILLS,
MICHIGAN 48334-1689

(806) 228-S726

A PROFESSIONAL LIMITED
LIABELITY COMPANY

19-000829-NO FILED INMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

 

 

(e)

(f)

(g)
(h)
@
(ji)
(k)
(I)

(m)

(n)

(0)

(p)

Negligently, carelessly and recklessly allowing a clear liquid substance to
remain on the floor so as to endanger those persons lawfully within said
premises, including plaintiff;

Negligently, carelessly and recklessly failing to remove, eliminate and/or
eradicate dangerous conditions then and there existing upon said premises,
and specifically, the presence of a clear liquid substance dripping from the
ceiling area, resulting in a clear liquid substance being upon the floor,

Negligently, carelessly and recklessly failing to provide plaintiff with a
reasonable and safe means of necessary access and movement in and
about said premises;

Negligently, carelessly and recklessly failing to mop, dry and/or otherwise
remove said clear liquid substance from the floor of said premises, after
notice of the dangerous condition thereof;

Negligently, carelessly and recklessly failing to stop the dripping of a clear
liquid substance from the ceiling area, after notice of the dangerous
condition thereof;

Negligently, carelessly and recklessly failing to use reasonable care to
protect the plaintiff from and against the hazards arising from the presence
of a clear liquid substance upon the floor of said premises;

Negligently, carelessly and recklessly failing to properly and seasonably
maintain the aforesaid premises, including the roof, plumbing, HVAC
system and other equipment on, in or above the aforesaid ceiling area;

Negligently, carelessly and recklessly failing to properly and seasonably
inspect the aforesaid premises, including the roof, plumbing, HVAC
system and other equipment on, in or above the aforesaid ceiling area;

Negligently, carelessly and recklessly failing to properly and seasonably
test the aforesaid premises, including the roof, plumbing, HVAC system
and other equipment on, in or above the aforesaid ceiling area;

Negligently, carelessly and recklessly failing to properly and seasonably
repair the aforesaid premises, including the roof, plumbing, HVAC system
and other equipment on, in or above the aforesaid ceiling area;

Negligently, catelessly and recklessly failing to properly and seasonably
warn plaintiff of a hazard which defendant knew or in the exercise of
reasonable diligence should have known existed;

Negligently, carelessly and recklessly maintaining a hazardous and

 
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.12 Page 12 of 20

1/18/2019 10:26 AM Tashia Marshall

tue
SAM BERNSTEIN,
Tie Fite

31738 NOATHWESTERN HIGHWAY
SUITE 333
FARMINGTON KILLS,
MICHIGAN 46334-1669

(800) 225-5726

A SAOFESSIONAL LIWTED
LIABILITY COMPANY

19-000829-NO FILED IN MY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

@

(r)

(s)

(t)

\

(a)

(c)
))
(e)
(f)
(g)
(h)
(i)

 

dangerous condition on the aforesaid premises;

Negligently, carelessly and recklessly failing to keep said premises and all
common areas therein fit for their foreseeable uses;

Negligently, carelessly and recklessly failing to exert that degree of care,
caution and diligence as would be demonstrated by a reasonably prudent
person under the same or similar circumstances, and in otherwise causing
the injuries and damages to plaintiff as set forth below;

Negligently, carelessly and recklessly failing to properly and adequately
train, instruct, monitor and supervise its employees/servants/agents in
regard to the performance of their assigned work duties;

Any and all other negligent acts and/or omissions which discovery and
further investigation may provide.

11. That as a direct and proximate result of defendant’s aforesaid acts and/or
omissions of negligence, plaintiff was caused to fall to the ground with great force and impact,
and thereby sustained severe injuries and damages, past, present and future, including but not

limited to the following:

Injuries to the muscular, vascular, skeletal and/or nervous systems, and/or
related systems, tissues and structures, in and about the areas of her lower
extremities, including her knees, requiring surgical intervention, and her
back and hips, among others, together with the sequela and symptoms
associated with such injuries/conditions;

Contusions and abrasions on and upon her torso and extremities;

Physical pain and suffering;

Mental anguish;

Fright and shock;

Embarrassment, humiliation and mortification;

Denial of social pleasures and enjoyments;

Reasonable and necessary medical, hospital and related expenses;

Loss of wages and earming capacity;

 
1/18/2019 10:26 AM Tashia Marshall

19-000829-NO FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.13 Page 13 of 20

(j) Necessary replacement services and miscellaneous expenses;

(k) Other injuries and damages that have not yet become manifested or fully
manifested.

12. That should it be determined that plaintiff was suffering from any pre-existing
injuries/conditions as of the date and time of the aforesaid incident, then, and in such event, it is
averred that the negligence of defendant exacerbated, precipitated and/or aggravated any such
pre-existing injuries/conditions.

WHEREFORE, plaintiff Charlene Collins hereby demands judgment against defendant
Home Depot U.S.A., Inc., in whatever amount above Twenty-Five Thousand Dollars
($25,000.00) she is found to be entitled, together with costs, interest and attorney fees.

COUNT II — ACTIVE/GENERAL/ORDINARY NEGLIGENCE

13. That plaintiff hereby adopts and incorporates by reference thereto paragraphs one
through and inclusive of twelve as though fully set forth herein.

14. —‘ That at all times pertinent hereto, defendant owed a duty to plaintiff, who was
lawfully upon said defendant’s premises as an invitee, to maintain the premises in a safe
condition free from danger, to exercise reasonable care to diminish the hazards existing within
the premises, to exercise reasonable care to prevent the formation of hazards within the premises,
and such duty further required that reasonable and appropriate measures, in light of existing and
created circumstances, be taken within a reasonable amount of time after the formation of a

t we
SAM BERNSTEIN || dangerous and hazardous condition.

LAe Pia
31731 NORTHWESTERN HIGHWAY 15
SUITE 323 .

FARMINGTON KILLS, og ges :
wichtoan asszeress {| MOL necessarily limited to the following:

That at all times pertinent hereto, defendant breached said duties, including but

(800) 225-5726 . . tos . : ‘
aeROFESsiowaL LiwiTeD (a) Negligently, carelessly and recklessly maintaining said premises in a

LIADILITY COMPANY dangerous and hazardous condition, and specifically, with a clear liquid

 

 
1/18/2019 10:26 AM Tashia Marshall

19-000829-NO FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.14 Page 14 of 20

THE
SAM _ BERNSTEIN

Tat Fiew
2173) HORTHWESTERN HIGHWAY
SUITE 333
FARMINGTON HILLS,
MICHIGAN 48334-1669

(800) 225-726

& PROFESSIONAL LIMITED
LIABILITY COMPANY

 

(b)

(c)

(d)

(e)

(f)

(g)

(h)

(i)

(i)

(k)

substance being present upon the floor;

Negligently, carelessly and recklessly maintaining said premises in a
dangerous condition when it was known, or reasonably should have been
known, that the particular configuration and uses of its property posed a
propensity toward the formation of a hazardous and dangerous condition,
and specifically, dripping of a clear liquid substance from the ceiling area,
resulting in a clear liquid substance being present upon the floor;

Negligently, carelessly and recklessly increasing the hazards of walking
upon said premises by the creation of the aforesaid defcct, and by failing
to correct said situation;

Negligently, carelessly and recklessly failing to keep the floor within said
premises clear and free from hazards after the affirmative acts of
defendant which did create, cause and/or contribute to the formation of a
hazardous and dangerous condition, and specifically, the presence of a
clear liquid substance dripping from the ceiling area, resulting in a clear
liquid substance being upon the floor;

Negligently, carelessly and recklessly allowing a clear liquid substance to
remain on the floor so as to endanger those persons lawfully within said
premises, including plaintiff,

Negligently, carelessly and recklessly failing to remove, eliminate and/or
eradicate dangerous conditions then and there existing upon said premises,
and specifically, the presence of a clear liquid substance dripping from the
ceiling area, resulting in a clear liquid substance being upon the floor;

Negligently, carelessly and recklessly failing to provide plaintiff with a
reasonable and safe means of necessary access and movement in and
about said premises;

Negligently, carelessly and recklessly failing to mop, dry and/or otherwise
remove said clear liquid substance from the floor of said premises, after
notice of the dangerous condition thereof;

Negligently, carelessly and recklessly failing to stop the dripping of a clear
liquid substance from the ceiling area, after notice of the dangerous
condition thereof;

Negligently, carelessly and recklessly failing to use reasonable care to
protect the plaintiff from and against the hazards arising from the presence
of a clear liquid substance upon the floor of said premises;

Negligently, carelessly and recklessly failing to properly and seasonably

 
1/18/2019 10:26 AM Tashia Marshall

19-000829-NO FILED IN MY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.15 Page 15 of 20

* .

maintain the aforesaid premises, including the roof, plumbing, HVAC
system and other equipment on, in or above the aforesaid ceiling area;

(l) Negligently, carelessly and recklessly failing to properly and seasonably
inspect the aforesaid premises, including the roof, plumbing, HVAC
system and other equipment on, in or above the aforesaid ceiling area;

(m) Negligently, carelessly and recklessly failing to properly and seasonably
test the aforesaid premises, including the roof, plumbing, HVAC system
and other equipment on, in or above the aforesaid ceiling area;

(n)  Negligently, carelessly and recklessly failing to properly and seasonably
repair the aforesaid premises, including the roof, plumbing, HVAC system
and other equipment on, in or above the aforesaid ceiling area;

(oc)  Negligently, carelessly and recklessly failing to properly and seasonably
warn plaintiff of a hazard which defendant knew or in the exercise of
reasonable diligence should have known existed;

(p)  Negligently, carelessly and recklessly maintaining a hazardous and
dangerous condition on the aforesaid premises;

(q)  Negligently, carelessly and recklessly failing to keep said premises and all
common areas therein fit for their foreseeable uses;

(r) Negligently, carelessly and recklessly failing to exert that degree of care,
caution and diligence as would be demonstrated by a reasonably prudent
person under the same or similar circumstances, and in otherwise causing
the injuries and damages to plaintiff as set forth below;

(s} Negligently, carelessly and recklessly failing to properly and adequately
train, instruct, monitor and supervise its employees/servants/agents in
regard to the performance of their assigned work duties;

(t) Any and all other negligent acts and/or omissions which discovery and
further investigation may provide.

16. That as a direct and proximate result of defendant’s aforesaid acts and/or

ro

SAM BERNSTEIN,

baw ren omissions of negligence, plaintiff was caused to fall to the ground with great force and impact,
JITIT NORTHWESTERN HIGHWAY

SUITE 333
FARKINGTON HILLS,
MICHIGAN 49334-1669

aon esr limited to the following:

A PROFESSIONAL LIMITED . .
LABILITY COMPANY (a) _—_ Injuries to the muscular, vascular, skeletal and/or nervous systems, and/or

 

and thereby sustained severe injuries and damages, past, present and future, including but not

 

 
1/18/2019 10:26 AM Tashia Marshall

19-000829-NO FILED INMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.16 Page 16 of 20

 

 

SAM _ BERNSTEIN,
au

uae
JIT3t WORTHWESTERY HIGHWAY
SUITE 339
FARMINGTON HILLS,
MICHIGAN 48334-1689

 

 

(800) 225.5726

A PROFESSIONAL LIMITED
LIABILITY COMPANY

 

(b)
(c)
(4)
(e)
(f)
(g)
(h)
(i)
)
(k)

related systems, tissues and structures, in and about the areas of her lower
extremities, including her knees, requiring surgical intervention, and her
back and hips, among others, together with the sequela and symptoms
associated with such injuries/conditions;

Contusions and abrasions on and upon her torso and extremities;

Physical pain and suffering;

Mental anguish;

Fright and shock;

Embarrassment, humiliation and mortification;

Denial of social pleasures and enjoyments;

Reasonable and necessary medical, hospital and related expenses;

Loss of wages and earning capacity;

Necessary replacement services and miscellaneous expenses;

Other injuries and damages that have not yet become manifested or fully
manifested.

17. That should it be determined that plaintiff was suffering from any pre-existing

injuries/conditions as of the date and time of the aforesaid incident, then, and in such event, it is

averred that the negligence of defendant exacerbated, precipitated and/or aggravated any such

pre-existing injuries/conditions.

WHEREFORE, plaintiff Charlene Collins hereby demands judgment against defendant

Home Depot U.S.A, Inc., in whatever amount above Twenty-Five Thousand Dollars

($25,000.00) she is found to be entitled, together with costs, interest and attorney fees.

 
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.17 Page 17 of 20

1/18/2019 10:26 AM Tashia Marshall

reat
SAM BERNSTEIN,
——Te he

FITS HORTHWESTERH HIGHWAY
suite 333
FARMINGTON HILLS.
MICHIGAN 48334-1669

(800) 225-5726

A PROFESSIONAL LIMITED
LIABILITY COMPANY

19-000829-NO FILED INMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK

 

Respectfully submitted,

THE SAM BERNSTEIN LAW FIRM, PLLC

/s/ Nicholas Manikas

Nicholas Manikas (P34698)
Attorneys for Plaintiff

31731 Northwestern Hwy, Suite 333
Farmington Hills, MI 48334

(248) 671-1609; FAX (248) 737-4392

DEMAND FOR TRIAL BY JURY
NOW COMES the plaintiff, Charlene Collins, by and through her attorneys, The Sam

Bernstein Law Firm, PLLC, and hereby demands a trial by jury in this matter.

Respectfully submitted,

THE SAM BERNSTEIN LAW FIRM, PLLC

/s/ Nicholas Manikas

Nicholas Manikas (P34698)
Attorneys for Plaintiff

31731 Northwestern Hwy, Suite 333
Farmington Hills, MI 48334

(248) 671-1609; FAX (248) 737-4392

10

 
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.18 Page 18 of 20

Be,

corpses (NNT

“FARMINGTON HILLS, MICHIGAN 48334-1669 %

. 7017 2b20 o000 2184 sEso

 

 

 

Home Depot, U.S.A., Inc.

c/o RA: CSC-Lawyers Incorporating Secvice
601 Abbot Road

East Lansing, MI 48823

wher ie @peeapsases ‘COOF ‘ SE Papa ppl dale Mh oioesgf ef fof Mh]
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelD.19 Page 19 of 20

EXHIBIT 2
Case 2:19-cv-10702-GCS-RSW ECF No.1 filed 03/08/19 PagelID.20 Page 20 of 20

From: Mooney, Suzanne

Sent: Friday, March 1, 2019 12:28 PM

To: Jereck, Carolyn

Subject: RE: 20170801437 - COLLINS, CHARLENE - 08/28/2017-- ECA Served flip to litigation Answer
due 3/11/19

FYI - I just spoke with the attorney’s office, who confirmed that Home Depot was served via
certified mail on 2/11.

From: Jereck, Carolyn

Sent: Thursday, February 28, 2019 9:17 AM

To: Mooney, Suzanne

Cc: Merlino, Ann Marie

Subject: FW: 20170801437 - COLLINS, CHARLENE - 08/28/2017-- ECA Served flip to litigation Answer
due 3/4/19-

Importance: High

Please contact PA’s office and confirm date and method of service. Apparently, Mark has
not been able to obtain verification beyond a verbal representation from Sedgwick so we
need to confirm/

Thanks,

Cj
